 



Exhibit 10.2
(FORESTAR REAL ESTATE GROUP LOGO) [d54075d5407500.gif]
FORESTAR REAL ESTATE GROUP INC.
RESTRICTED STOCK AGREEMENT
     This Restricted Stock Agreement is entered into between FORESTAR REAL
ESTATE GROUP INC., a Delaware corporation (“Forestar”) and Participant, and is
an integral and inseparable term of Participant’s employment or other service as
an employee, non-employee director, or other service provider of Forestar or an
Affiliate. In consideration of the mutual covenants hereinafter set forth and
for other good and valuable consideration, Forestar and Participant hereby agree
as follows:

  1.   Grant of Restricted Stock. Subject to the restrictions, terms and
conditions of this Agreement and the Plan Documents (as hereafter defined),
Forestar hereby awards to Participant the number of shares of Restricted Stock
stated above (the “Restricted Stock”). The Restricted Stock may, in the
discretion of Forestar, be issued in the form or in the form of a certificate
held by Forestar or Forestar’s transfer agent in escrow. Any certificate
relating to the Restricted Stock shall be registered in the name of Participant
and shall bear an appropriate legend describing the terms, conditions, and
restrictions applicable to the Restricted Stock. Participant shall have no right
to delivery of a certificate relating to Restricted Stock until the applicable
Forfeiture Restrictions has lapsed, and the delivery of such certificate shall
be in accordance with the procedures established by Forestar in its discretion.
    2.   Governing Documents. This Agreement and the Restricted Stock awarded
hereby are subject to all the restrictions, terms and provisions of the Forestar
Real Estate Group Inc. 2008 Incentive Plan (the “Plan”) and the Forestar
Standard Terms and Conditions for Restricted Stock (the “Standard Terms and
Conditions”; together with the Plan, the “Plan Documents”) which are herein
incorporated by reference and to the terms of which Participant hereby agrees.
Capitalized terms used in this Agreement that are not defined herein shall have
the meaning set forth in the Plan Documents.     3.   Dividend, Voting and Other
Rights. Subject to the Forfeiture Restrictions and issuance of a certificate
relating to the Restricted Stock, Participant will have all of the rights of a
shareholder with respect to the Restricted Stock covered by this Agreement,
including the right to vote the Restricted Stock and receive any dividends that
may be paid thereon, provided that in the event that a cash dividend becomes
payable with respect to the Common Stock, Participant shall be entitled to such
dividend with respect to the Restricted Stock only if the Dividend Payment
Performance Goal set forth in Schedule A hereto is satisfied. In the event that
such Performance Goal is not satisfied, the amount of the dividend payable with
respect to the Restricted Stock shall be paid to Forestar. Any additional Common
Stock or property that Participant may become entitled to receive pursuant to a
stock split, stock dividend, a merger, reorganization or the like shall be
subject to the same restrictions as the Restricted Stock covered by this
Agreement.     4.   Vesting Requirements. Except as otherwise provided in the
Plan Documents and subject to the conditions of paragraphs 5 and 6 hereof:
(a) Restricted Stock covered hereby shall vest as of the occurrence of a Vesting
Date, provided that Participant has not incurred a Separation From Service prior
to the Vesting Date, (b) none of the Restricted Stock shall vest upon the
Scheduled Vesting Date unless the Performance Goal set forth in Exhibit A hereto
has been achieved, and (c) any Restricted Stock that has not vested on or prior
to the earlier of Participant’s Separation From Service or the Scheduled Vesting
Date shall be forfeited, and Participant shall not thereafter have any rights
with respect to the Restricted Stock so forfeited.

      Restricted Stock Agreement   -1-

 



--------------------------------------------------------------------------------



 



  5.   Committee Certification of Performance Goals. Notwithstanding anything
herein to the contrary, in no event shall any Restricted Stock vest as of the
Scheduled Vesting Date or any cash dividend be paid to Participant unless the
Committee has certified that the applicable Performance Goal set forth in
Exhibit A hereto has been achieved. The Restricted Stock shall be forfeited to
the Company if the applicable Performance Goal has not been satisfied as of the
Scheduled Vesting Date.     6.   Lifting of Restrictions. Upon the occurrence of
a Vesting Date, the Forfeiture Restrictions applicable to the Restricted Stock,
pursuant to the terms of this Agreement, shall lapse.     7.   Arbitration.
Participant and Forestar agree that this Agreement arises out of, and is
inseparable from, Participant’s employment or other service with Forestar or any
of its Affiliates. Participant and Forestar further agree to final and binding
arbitration as the exclusive forum for resolution of any dispute of any nature
whatsoever, whether initiated by Participant or Forestar, arising out of,
related to, or connected with Participant’s employment or other service with, or
termination by, Forestar or any of its Affiliates. This includes, without
limitation, any dispute arising out of the application, interpretation,
enforcement, or claimed breach of this Agreement. The only exceptions to the
scope of this arbitration provision are claims arising under any written
agreement between Participant and Forestar or its Affiliate that expressly
provides that such claims are not subject to binding arbitration. Arbitration
under this provision shall be conducted under the employment dispute rules and
procedures of either the American Arbitration Association or of JAMS/Endispute,
according to the preference of the party initiating such arbitration. Appeal
from, or confirmation of, any arbitration award under this paragraph may be made
to any court of competent jurisdiction under standards applicable to appeal or
confirmation of arbitration awards under the Federal Arbitration Act. This
arbitration provision and related proceedings shall be subject to and governed
by the Federal Arbitration Act.     8.   Election Under Section 83(b) of the
Code. Participant understands that Participant should consult with Participant’s
tax advisor regarding the advisability of filing with the Internal Revenue
Service an election under section 83(b) of the Code with respect to the
Restricted Stock so acquired by Participant for which the Forfeiture
Restrictions have not lapsed. This election must be filed no later than 30 days
after the date on which Participant is issued such Restricted Stock. This time
period cannot be extended. Participant acknowledges (1) that Participant has
been advised to consult with a tax advisor regarding the tax consequences to
Participant of the receipt of the Restricted Stock and (2) that timely filing of
a section 83(b) election is Participant’s sole responsibility, even if
Participant requests Forestar or its representative to file such election on
Participant’s behalf.     9.   Miscellaneous. The Committee may from time to
time modify or amend this Agreement in accordance with the provisions of the
Plan. This Agreement shall be binding upon and inure to the benefit of Forestar
and its successors and assigns and shall be binding upon and inure to the
benefit of Participant and his or her legatees, distributees and personal
representatives. By signing this Agreement, Participant acknowledges and
expressly agrees that Participant has read the Agreement and the Plan Documents
and agrees to their terms. This Agreement may be executed by Forestar and
Participant by means of electronic or digital signatures, which shall have the
same force and effect as manual signatures. Participant acknowledges and agrees
that clicking “I Accept” on the Company’s online grant acceptance screen has the
effect of affixing Participant’s electronic signature to this Agreement. This
Agreement shall be governed by and construed in accord with federal law, where
applicable, and otherwise with the laws of the State of Texas.

      Restricted Stock Agreement   -2-

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Performance Goal for Vesting of Restricted Stock:
The Performance Goal for the vesting of Restricted Stock is a Return on Assets
(“ROA”) of at least one percent (annualized) for the Performance Measurement
Period. ROA means earnings before interest and taxes (as currently shown on the
company income statement, or the reported equivalent in the event of any change
in reporting); divided by beginning of year total assets defined as company
total assets (or the reported equivalent in the event of any change in
reporting. For purposes of the foregoing, “Performance Measurement Period” means
the period beginning the first day of Forestar’s fiscal year that includes the
Date of Grant and ending on the last day of the fiscal year immediately
preceding the Scheduled Vesting Date.
Performance Goal for Payment of Dividends:
The Performance Goal for the payment of cash dividends is positive earnings
before interest and taxes (as currently shown on the company income statement,
or the reported equivalent in the event of any change in reporting) for the
trailing four quarters preceding the applicable dividend payment date.

      Restricted Stock Agreement   -3-

 



--------------------------------------------------------------------------------



 



(FORESTAR REAL ESTATE GROUP LOGO) [d54075d5407500.gif]
FORESTAR REAL ESTATE GROUP INC.
STANDARD TERMS AND CONDITIONS
FOR RESTRICTED STOCK

1.   Certain Definitions: For purposes of this Forestar Real Estate Group Inc.
Standard Terms and Conditions for Restricted Stock (the “Standard Terms and
Conditions”), the Forestar Real Estate Group Inc. 2008 Incentive Plan (the
“Plan,” and together with the Standard Terms and Conditions, the “Plan
Documents”), and Restricted Stock to which this Standard Terms and Conditions
applies, the following terms shall have the meanings set forth below:

  a.   Change in Control:

  i.   A change in control shall be deemed to have occurred if the event set
forth in any one of the following paragraphs shall have occurred:

  (1)   any Person is or becomes the Beneficial Owner, directly or indirectly,
of securities of Forestar (not including in the securities beneficially owned by
such Person any securities acquired directly from Forestar or its Affiliates)
representing 20% or more of the combined voting power of Forestar’s then
outstanding securities, excluding any Person who becomes such a Beneficial Owner
in connection with a transaction described in clauses (a), (b) or (c) of
paragraph (3) below;     (2)   within any twenty-four (24) month period, the
following individuals cease for any reason to constitute a majority of the
number of directors then serving on the Board: individuals who, on the Effective
Date, constitute the Board and any new director (other than a director whose
initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of Forestar) whose appointment or election by the
Board or nomination for election by Forestar’s shareholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on the date hereof or whose appointment,
election or nomination for election was previously so approved or recommended;  
  (3)   there is consummated a merger, consolidation of Forestar or any direct
or indirect subsidiary of Forestar with any other corporation or any
recapitalization of Forestar (for purposes of this paragraph (3), a “Business
Event”) unless, immediately following such Business Event (a) the directors of
Forestar immediately prior to such Business Event continue to constitute at
least a majority of the board of directors of Forestar, the surviving entity or
any parent thereof, (b) the voting securities of Forestar outstanding
immediately prior to such Business Event continue to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or any parent thereof), in combination with the ownership of
any trustee or other fiduciary holding securities under an employee benefit plan
of Forestar or any subsidiary of Forestar, at least 60% of the combined voting
power of the securities of Forestar or such surviving entity or any parent
thereof outstanding immediately after such Business Event, and (c) in the event
of a recapitalization, no Person is or becomes the Beneficial Owner, directly or
indirectly, of securities of Forestar or such surviving entity or any parent
thereof (not including in the securities Beneficially Owned by such Person any
securities acquired directly from Forestar or its Affiliates) representing 20%
or more of the combined voting power of the then outstanding securities of
Forestar or such surviving entity or any parent

      Restricted Stock Agreement   -4-

 



--------------------------------------------------------------------------------



 



      thereof (except to the extent such ownership existed prior to the Business
Event);     (4)   the shareholders of Forestar approve a plan of complete
liquidation or dissolution of Forestar;     (5)   there is consummated an
agreement for the sale, disposition or long-term lease by Forestar of
substantially all of Forestar’s assets, other than (a) such a sale, disposition
or lease to an entity, at least 50% of the combined voting power of the voting
securities of which are owned by shareholders of Forestar in substantially the
same proportions as their ownership of Forestar immediately prior to such sale
or disposition or (b) the distribution directly to Forestar’s shareholders (in
one distribution or a series of related distributions) of all of the stock of
one or more subsidiaries of Forestar that represent substantially all of
Forestar’s assets; or     (6)   any other event that the Board, in its sole
discretion, determines to be a Change in Control for purposes of this Agreement.
Notwithstanding the foregoing, a “Change in Control” under clauses (1) through
(5) above shall not be deemed to have occurred by virtue of the consummation of
any transaction or series of integrated transactions immediately following which
the record holders of the common stock of Forestar immediately prior to such
transaction or series of transactions continue to have substantially the same
proportionate ownership in one or more entities which, singly or together,
immediately following such transaction or series of transactions, own all or
substantially all of the assets of Forestar as constituted immediately prior to
such transaction or series of transactions.

  ii.   For purposes of this definition of “Change in Control”:

  (1)   “Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated
under Section 12 of the Exchange Act.     (2)   “Beneficial Owner” shall have
the meaning set forth in Rule 13d-3 under the Exchange Act.     (3)   “Effective
Date” means, the Date of Grant of the applicable Restricted Stock.     (4)  
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.     (5)   “Person” shall have the meaning given in Section 3(a)(9)
of the Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof,
except that such term shall not include (i) Forestar or any of its subsidiaries,
(ii) a trustee or other fiduciary holding securities under an employee benefit
plan of Forestar or any of its Affiliates, (iii) an underwriter temporarily
holding securities pursuant to an offering of such securities, or (iv) a
corporation owned, directly or indirectly, by the stockholders of Forestar in
substantially the same proportions as their ownership of stock of Forestar.

  b.   Forestar: means Forestar Real Estate Group Inc. and any successor
thereto.     c.   Forfeiture Restrictions : means the following restrictions,
which lapse upon the vesting of the Restricted Stock in accordance with the
Restricted Stock Agreement: the Restricted Stock, except to the extent that the
Restricted Stock vested (1) may not be sold, assigned, pledged, exchanged,
hypothecated, or otherwise transferred, encumbered, or disposed of by
Participant and (2) will be forfeited to Forestar by Participant for no
consideration upon Participant’s Separation from Service for any reason.

      Restricted Stock Agreement   -5-

 



--------------------------------------------------------------------------------



 



  d.   Participant: means the employee, non-employee director or other service
provider of Forestar or an Affiliate who is granted Restricted Stock under the
Plan.     e.   Restricted Stock: means Restricted Stock granted under the Plan.
    f.   Restricted Stock Agreement: means the written agreement executed by
Forestar and a Participant evidencing the grant of Restricted Stock.     g.  
Separation From Service: means a Participant’s separation from service (within
the meaning of Section 409A of the Code) with Forestar and its Affiliates after
the Date of Grant of the relevant Restricted Stock.     h.   Vesting Date:
means, with respect to an award of Restricted Stock, the earliest of (a) such
date or dates as the Committee shall specify in the Restricted Stock Agreement
evidencing such award of Restricted Stock as the Scheduled Vesting Date(s),
(b) the occurrence of a Change in Control, (d) the Participant’s death, or (e)
the Participant’s becoming disabled (within the meaning of Section 409A of the
Code).

    Capitalized terms used herein but not defined herein shall have the meaning
assigned to such terms in the Plan.   2.   Acceptance of Restricted Stock
Agreement: The grant of Restricted Stock shall be evidenced by, and subject to
the terms and conditions of, a Restricted Stock Agreement and each Participant
who has been granted the Restricted Stock will have received information
relating to the Date of Grant, the number of shares of Restricted Stock, the
condition(s) under which the Restricted Stock vests and the Forfeiture
Restrictions lapse, and all other rights with respect to Restricted Stock.
Restricted Stock shall be immediately cancelled and expire if the applicable
Restricted Stock Agreement is not accepted (in such manner as may be specified
by Forestar) by such Participant (or his or her agent or attorney) and delivered
to Forestar (in such manner as may be specified by Forestar) within 60 days
after the Date of Grant of the Restricted Stock (unless an extension of such
deadline for extenuating circumstances is approved by a Vice President of
Forestar).   3.   Nonalienation of Benefits: Except as required by applicable
law, no right or benefit under the Plan or any Restricted Stock Agreement shall
be subject to anticipation, alienation, sale, assignment, hypothecation, pledge,
exchange, transfer, encumbrance or charge, and any attempt to anticipate,
alienate, sell, assign, hypothecate, transfer, pledge, exchange, transfer,
encumber or charge the same shall be void. No right or benefit hereunder shall
in any manner be liable for or subject to the debts, contracts, liabilities or
torts of the person entitled to such benefit. If any Participant shall become
bankrupt or attempt to anticipate, alienate, sell, assign, hypothecate, pledge,
exchange, transfer, encumber or charge any right or benefit under the Plan or
any Restricted Stock Agreement, then such right or benefit shall, in the
discretion of the Committee, cease and terminate, and in such event, the
Committee in its discretion may hold or apply the same or any part thereof for
the benefit of the Participant or his beneficiary, spouse, children or other
dependents, or any of them, in such manner and in such proportion as the
Committee may deem proper.   4.   Withholding: Forestar’s obligation to remove
the Forfeiture Restrictions on the Restricted Stock upon the vesting of the
Restricted Stock in accordance with, and subject to the terms of, the applicable
Restricted Stock Agreement, shall be subject to the satisfaction of applicable
federal, state and local tax withholding requirements. Unless otherwise
prohibited by the Committee, and in accordance with rules prescribed by the
Committee, a Participant may satisfy withholding tax obligations by either of
the following means or by a combination of such means: (i) tendering a cash
payment; (ii) authorizing Forestar to withhold shares of Common Stock as to
which the restrictions imposed hereunder are lifted on the applicable Vesting
Date, or (iii) delivering to Forestar unencumbered shares of Common Stock held
by the Participant for such period, if any, as may be specified by the
Committee. Shares of Common Stock that are withheld or delivered to satisfy
applicable withholding taxes shall be valued at their Fair Market Value on the
date the withholding tax obligation arises. Only the required statutory minimum
tax may be withheld; excess tax withholding is not allowed.   5.   No Right to
Continued Employment; No Additional Rights: Nothing contained in the Plan or in
any Restricted Stock Agreement shall confer on any Participant any right to
continue in the employ of Forestar or any of its Affiliates or interfere in any
way with the right of Forestar or an Affiliate to terminate the employment of a
Participant at any time, with or without cause, notwithstanding the

      Restricted Stock Agreement   -6-

 



--------------------------------------------------------------------------------



 



    Restricted Stock awarded to the Participant may be forfeited. Nothing in the
Plan Documents or any Restricted Stock Agreement shall be construed to give any
employee of Forestar or any Affiliate any right to receive an award of
Restricted Stock or as evidence of any agreement or understanding, express or
implied, that Forestar or any Affiliate will employ the Participant in any
particular position or at any particular rate of remuneration, or for any
particular period of time.   6.   Exclusion from Pension, Profit-Sharing and
Other Benefit Computations: By acceptance of a Restricted Stock award under the
Plan, a Participant shall be deemed to have agreed that any compensation arising
out of the award constitutes special incentive compensation that shall not be
taken into account as “salary”, “pay”, “compensation” or “bonus” in determining
the amount of any payment under any pension, retirement or profit-sharing plan
of Forestar or any Affiliate. In addition, each Participant shall be deemed to
have agreed that neither the award, vesting nor payment of Restricted Stock
shall be taken into account in determining the amount of any life insurance
coverage or short or long-term disability coverage provided by Forestar or any
Affiliate.   7.   Applicability: This Standard Terms and Conditions shall apply
to Restricted Stock as to which the Committee designates it as applying, and the
Committee may designate it as applying in whole or in part in its discretion to
a Restricted Stock award.   8.   Plan Controls: In the event of any conflict
between the Plan and the terms of a Restricted Stock Agreement or the Standard
Terms and Conditions, the Plan shall govern.

      Restricted Stock Agreement   -7-

 